October 21, 2011

Mr. J. W. Dyer
Dyer & Associates
1352 West Pecan Boulevard
McAllen, TX 78501

Mr. Stephen L. Tatum
Cantey Hanger LLP
600 West 6th Street Suite 300
Fort Worth, Tx 76102-3685

Mr. Christopher Allen Funk
Walker & Twenhafel, LLP
PO Drawer 3766
McAllen, TX 78502-3766
Mr. John B. Wallace
Barker Lyman, P.C.
1221 McKinney Street
Houston, TX 77010-2009

Ms. Eileen Marie Leeds
Willette & Guerra LLP
1534 E. 6th St., Suite 200
Brownsville, TX 78520

RE:   Case Number:  09-0223
      Court of Appeals Number:  13-06-00038-CV
      Trial Court Number:  C-389-00-D

Style:      SHARYLAND WATER SUPPLY CORPORATION
      v.
      CITY OF ALTON, CARTER & BURGESS, INC., CRIS EQUIPMENT COMPANY, AND
      TURNER, COLLIE & BRADEN, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Laura Hinojosa    |
|   |Ms. Dorian E. Ramirez |
|   |Mr. R. Carson Fisk    |
|   |Ms. Shalla Elaine     |
|   |Faria Santos          |
|   |Ms. Yvonne Roselyn    |
|   |Castillo              |